                      Case 18-19441-EPK         Doc 1353      Filed 10/16/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 16, 2019.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In Re:

        160 Royal Palm, LLC,                                         Case No. 18-19441-EPK

              Debtor.                                                Chapter
        _______________________/

                    ORDER GRANTING MOTION TO DEEM GREGG GLICKSTEIN
                  EMPLOYED AS SPECIAL COUNSEL PURSUANT TO SECTION 327(e)

                 THIS MATTER came before the Court for hearing on October 10, 2019 upon the Motion

        to Deem Gregg H. Glickstein and the Law Firm of Gregg H. Glickstein, P.A. to Be Employed as

        Special Counsel Under Section 327(e) [ECF No. 1300] (the “Motion”) filed by 160 Royal Palm,

        LLC (the “Debtor”), to which KK-PB Financial, LLC responded by filing its objection [ECF No.

        1341] (the “Objection”).

                 At the October 10, 2019 hearing, the Court made oral findings of fact and conclusions of

        law, which are fully incorporated herein.

                 For the reasons stated in such findings and conclusions, and being otherwise fully advised




        {2234/000/00481151}
             Case 18-19441-EPK          Doc 1353      Filed 10/16/19     Page 2 of 2



in the premises, it is ORDERED AND ADJUDGED that:

       1.       The Motion [ECF No. 1300] is GRANTED.

       2.       The Objection [ECF No. 1341] is OVERRULED.

       3.       The Debtor’s employment of Gregg H. Glickstein and the law firm of Gregg H.

Glickstein, P.A. as its special counsel, previously authorized by the Court’s in its Order at ECF

No. 137, is deemed to be pursuant to 11 U.S.C. § 327(e).

                                                ###

Submitted by:

Eric Pendergraft
Counsel for the Debtor
2385 N.W. Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: (561) 443-0800
Facsimile: (561) 998-0047
ependergraft@slp.law

Copy to: Eric Pendergraft

Eric Pendergraft is directed to serve a copy of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00481151}
                                                 2
